DETAILED ACTION
The following is Examiner’s reply to Applicant’s Response received 5/3/2022
(hereinafter “Applicant’s Response”), which ultimately stems from Examiner’s Office Action
mailed 2/03/2022 (hereinafter “Office Action”).

Status of the Claims
	As per Applicant’s Response, Applicant has: (1) amended Claims 1, 3, 7-9, 11, 16, 17 and 19.  Here, Claims 2, 4, 5, 6, 10, 12-15, 18 and 20 are presented as originally filed, but are considered amended by virtue of their dependency.  As such, Claims 1-20 are currently pending and addressed herein1.  Examiner notes Applicant’s statement that “[n]o new matter is added.”
(Applicant’s Response, p. 8, l. 7).

Response to Remarks/Arguments
Regarding Prior Specification Objections
Examiner withdraws the outstanding specification objections in view of Applicant’s substitute specification and Examiner’s new specification objection herein.  Examiner thanks Applicant for correcting such informalities.    

Regarding Prior Abstract Objection
Examiner withdraws the outstanding objection to the abstract in view of Applicant’s amendments.  
Regarding Prior Claim Objections
	Examiner withdraws the outstanding claim objections in view of Applicant’s amendments. 
Regarding Prior Claim Rejections - 35 USC § 112(b)
	Examiner withdraws the outstanding §112(b) rejections in view of Applicant’s amendments.    
Regarding Prior Claim Rejections - 35 USC § 102(a)(2)
	Claims 1-5, 9-13, and 17-20 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0046923 to Olson et al. (hereinafter Olson ‘923).
	Initially, with respect to Claim 1, Applicant “submits that although Olson ‘923 appears to teach using a stored secondary trajectory from a previous frame in a current frame, Olson ‘923 does not teach or render obvious retrieving the backup trajectory from the data structure, wherein the backup trajectory is used by the ADV in the first planning cycle; and controlling the ADV using the retrieved backup trajectory for the second planning cycle” (Applicant’s Response, p. 10, ll. 7-11).  
In response, in view of the 35 USC §112(a) rejection herein, Applicant does not disclose “the backup trajectory is used by the ADV in the first planning cycle”.  Accordingly, Applicant’s argument is unpersuasive.  Here, nevertheless, Applicant acknowledges Olson ‘923 as teaching that “[o]ne or more of a primary and/or secondary trajectory received may be stored to be used in a subsequent frame in the event that newly acquired trajectories are not valid and/or collision-free” (Applicant’s Response, p. 9, ll. 21-23, emphasis added, See also Office Action, p. 6, ll. 1-4).  As such, Olson ‘923 teaches that a primary trajectory, in addition to a secondary trajectory, may be stored and used in a subsequent frame.
Next, with respect to Claim 1, Applicant argues that “Olson ‘923 discloses the opposite in Paragraph [0066], which describes that ‘a stored contingent trajectory might be a contingent trajectory from a previous frame that the TMP 222 received and stored, perhaps one that the TMP 222 received and chose not to use’” (Applicant’s Response, p. 10, ll. 12-14, emphasis by Applicant).  Applicant continues by stating “[a]dmittedly, [] there is a possibility that the stored contingent trajectory may be used in the previous planning cycle, but Olson ‘923 does not teach[] that the stored contingent trajectory is used in the current planning cycle”. (Id. P. 10, ll. 17-19, emphasis by Applicant).
In response, Examiner disagrees.  Olson ‘923 discloses that “[i]n at least some examples, if either of the primary or secondary are collision free and valid, the TMP may select such a trajectory…” (Olson ‘923, para [0036], emphasis added).  As such, contrary to Applicant’s assertion, Olson ‘923 teaches that a contingent trajectory may be used in the previous planning cycle.  Here, overall, Olson ‘923 discloses its TMP 222 as having significant flexibility on which trajectory of a number of trajectories (i.e., generated and/or stored) is used and when.  Applicant fails to address this.   
Next, with respect to Claims 9 & 17, as well as dependent Claims 2-5, 10-13, and 18-20, Applicant relies on its Claim 1 arguments. (Applicant’s Response, p. 10, l. 22 – p. 11, l. 4).  This is unpersuasive at least in view of the above.  
In sum, Applicant’s arguments have been fully considered, but they are not persuasive.  At least in view of the new 35 U.S.C. §112(a) rejection herein and Examiner’s findings above, Examiner maintains his rejections.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.       

Regarding Prior Claim Rejections - 35 USC § 103
Claims 6, 7, 14 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Olson ‘923; and Claims 8 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Olson ‘923 and further in view of U.S. Patent Application Publication No. 2019/0273909 to Ye et al. (hereinafter Ye ‘909).
Initially, with respect to dependent Claims 6-8 and 14-16, Applicant relies on its Claim 1 arguments (Applicant’s Response, p. 11, ll. 11-13).  This is unpersuasive at least in view of the above.
In sum, Applicant’s arguments have been fully considered, but they are not persuasive.  Accordingly, Examiner maintains his rejections.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.

Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.
Substitute Specification
	Examiner acknowledges Applicant’s submission of a substitute specification.  Examiner notes Applicant’s statement that “no new matter is being added” (Applicant’s Response, p. 2). 

Specification Objections
	The disclosure is objected to because of the following informalities:
	Regarding paragraph [0039],2 Applicant made the following amendment in his/her substitute specification (See Marked-Up Version, p. 13): 
“…Planning and control data is generated by planning module 305 including information describing how system 300 would move in a next moving cycle (e.g., next route/path segment). For example, the planning and control data may instruct system 300 to move 10 meters at a speed of 30 miles per hour (mph), then change to a right lane at the speed of 25 mph.”
Examiner suspects that Applicant intended to make amendments similar to those made in paragraph [0034] (See Marked-Up Version, p. 11, i.e., amending “300” to “101”).  Here, in view of paragraph [0032], “[s]ystem 300 [includes] perception and planning system 110, control system 111, and sensor system 115.” (FIG. 3A).  Accordingly, it appears that Applicant was originally referencing “movement” of the vehicle 101 rather than “movement” of such system 300 components.       

Claim Rejections - 35 U.S.C. 112(a)

The following is a quotation of 35 U.S.C. §112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(a) as failing to comply with the
written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor had possession of the claimed invention.
As per Claim 1, said Claim recites:
 A computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: 
in response to generating a trajectory for the ADV during a first planning cycle, storing the trajectory in a data structure as a backup trajectory; 
controlling the ADV based on the trajectory for the first planning cycle; 
detecting that the ADV fails to generate a trajectory during a second planning cycle; 
retrieving the backup trajectory from the data structure, wherein the backup trajectory is used by the ADV in the first planning cycle; and 
controlling the ADV using the retrieved backup trajectory for the second planning cycle.
Here, Examiner has been unable to find original possession of/support for “wherein the backup trajectory is used by the ADV in the first planning cycle.”  For purposes of illustration, Examiner refers to “trajectory” as Trajectory 1, “backup trajectory” as “Stored Backup”, and “retrieved backup trajectory” as Trajectory 2.  In this vein, for “Stored Backup” to be stored in a data structure (i.e., first step), Trajectory 1 was successfully generated “during a first planning cycle” (Applicant’s Specification, para [0013]).  As such, the ADV is controlled “based on” Trajectory 1 “for the first planning cycle” (i.e., second step).  Next, Claim 1 introduces “a second planning cycle” (i.e., third step).  Notably, “[t]he first planning cycle and the second planning cycle are consecutive” (Applicant’s Specification, para [0015]).  In this vein, Applicant discloses that “[o]nce a new planning cycle begins, the ADV can first attempt to generate a trajectory” (Id., para [0013], emphasis added) and “[w]hen a trajectory cannot be successfully generated, the control module 306 can restore the previous trajectory calculated during the immediately preceding planning cycle” (Id., para [0049], emphasis added).  Accordingly, upon “detecting that the ADV fails to generate a trajectory during [that] second planning cycle” (i.e., third step) the “Stored Backup” is retrieved “from the data structure” (i.e., fourth step) and the ADV is controlled “using” “Trajectory 2” “for the second planning cycle”. (i.e., fifth step).  Within this backdrop, Applicant’s original disclosure lacks possession of/support for the phrase “wherein the backup trajectory [i.e., “Stored Backup”] is used by the ADV in the first planning cycle”.  As described, the ADV would not retrieve the “Stored Backup” from the data structure and/or “use” the “Stored Backup” “in the first planning cycle” because “Trajectory 1” was successfully generated during the first planning cycle and the ADV is controlled based on “Trajectory 1” for the first planning cycle.  That said, Applicant simply points to his/her original claim language for support (Applicant’s Response, p. 8, ll. 5-7).  This is unpersuasive at least since Applicant distinguishes “the trajectory” (i.e., Transport 1) from “the backup trajectory” (i.e., Stored Backup) in Claim 1.
	As per Claims 9 and 17, Examiner points Applicant to Claim 1 above regarding said substantially similar issue.
As per Claims 3, 11, & 19, Applicant has amended “abrupt changes”3 to “disruptions”.  Examiner has been unable to find original support for “wherein the failure to generate the trajectory…is due to one or more disruptions in sensor data”.  (See e.g., Applicant’s Specification, paras [0049], [0056], & [0057]).  Accordingly, Examiner suggests “wherein the failure to generate the trajectory…is due to one or more changes in sensor data” (See Original Claims 3, 11 & 19 & Applicant’s Specification, para [0056]). 
As per Claims 2, 4-8, 10, 12-16, 18, and 20, said Claims are rejected by virtue of their dependency. 

Claim Interpretation
	With respect to Claims 1, 9 & 17, in view of the §112(a) rejection above, Examiner interprets the phrase “wherein the backup trajectory is used by the ADV in the first planning cycle” to simply acknowledge that the “backup trajectory” is the “trajectory” that was used by the ADV for the first planning cycle (i.e., re-acknowledging the second step).   
Claim Rejections - 35 USC § 102(a)(2)
Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0046923 to Olson et al. (hereinafter Olson ‘923).
	As per Claim 1, Olson ‘923 teaches [a] computer-implemented method for operating an autonomous driving vehicle (ADV) [FIG. 2, “autonomous vehicle management and/or control system 200 including a primary compute unit 202 and a secondary compute unit 204” (paragraph [0053])] as follows:
First, Olson ‘923 teaches in response to generating a trajectory for the ADV during a first planning cycle, storing the trajectory in a data structure as a backup trajectory [“primary compute unit 202 executes [] a trajectory planner AI 212” (paragraph [0053]) & “trajectory planner AI 212 [] generates one or more trajectories.  A trajectory [] represented by a trajectory data record [and] passed in a trajectory data message.  A trajectory data record [] include[s] a timestamp indicating when the trajectory was created, details…over a frame covered by the trajectory.  For a given frame, the trajectory planner AI 212 [] output [] trajectories to a trajectory manager process (‘TMP’) 222 and [includes] a nominal trajectory and a contingent trajectory to be used…when the TMP 222 determines that it is not to execute the nominal trajectory” (see paragraph [0055], emphasis added) & “the AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms” (paragraph [0040], emphasis added) & “one or more of a primary and/or secondary trajectory received may be stored to be used in a subsequent frame in the event that newly acquired trajectories are not valid…[s]uch trajectories may be referred to as stored trajectories.” (paragraph [0034], emphasis added, i.e. primary and/or secondary trajectory optionally a ‘stored trajectory’ for use in a subsequent frame in the event that newly acquired trajectories are not valid) & “trajectory storage 322” (paragraph [0064])];
Next, Olson ‘923 teaches controlling the ADV based on the trajectory for the first planning cycle [“secondary compute unit 204 executes [the] trajectory manager process (‘TMP’) 222” (paragraph [0053]) & “TMP [222] may evaluate the trajectories for validity…and select one of those trajectories, or one that it has stored…[t]he TMP then outputs a trajectory data message [] to a drive manager” (paragraph [0059], see also paragraph [0079], i.e., regarding drive manager 402) & “if either of the primary or secondary are collision-free and valid, the TMP may select such a trajectory…” (para [0036], emphasis added, i.e. primary and/or secondary trajectory optionally selected and used) & “TMP validates a received nominal trajectory…passing it…for execution” (paragraph [0100]), i.e., trajectory associated with a first planning cycle executed)];
Next, Olson ‘923 teaches detecting that the ADV fails to generate a trajectory during a second planning cycle [“TMP may obtain trajectories for [a] next frame” (paragraph [0100], emphasis added) & “TMP determines that the nominal trajectory is not valid” (paragraph [0102]) & “TMP 222…include[s]…trajectory validators 302…trajectory selector 330” (paragraph [0063]) and FIG. 3 & “trajectory validators 302 [] include…a punctuality validator 312” (paragraph [0064], see also FIG. 11) & “punctuality value [] determined [by] punctuality validator 312” (paragraph [0132]) & “[p]unctuality [] as an indicator of whether various subsystems of the vehicle [] are working properly and within expected boundaries…new trajectories [] received within a certain time period or at a certain frequency, a trajectory received outside of that time period or not at all may indicate a failure or issue with one or more systems of the autonomous vehicle…one or more time periods or limits may be defined” (paragraph [0133], emphasis added) & “missed trajectories” (paragraph [0134])];
Next, Olson ‘923 teaches retrieving the backup trajectory from the data structure, wherein the backup trajectory is used by the ADV in the first planning cycle [“[t]he trajectories stored in trajectory storage 322 may include a nominal trajectory and various contingent trajectories…[a] stored contingent trajectory might be a contingent trajectory from a previous frame that the TMP 222 received and stored” (paragraph [0066], emphasis added, i.e., the stored secondary/contingent trajectory associated with the previous planning cycle) & “TMP may access other trajectories available to it, for example, not necessarily received from the trajectory planner AI 212 in the current time frame, such as a stored secondary trajectory…a stored secondary [] trajectory that is a secondary trajectory from a previous timestamp received and stored (e.g., after verifying), perhaps one that the TMP 222 received and chose not to use, using another trajectory instead” (paragraph [0088]) & “TMP…tries a second contingent trajectory, [] a stored contingent trajectory from a prior frame” (paragraph [0103]) & See also controlling and storing steps, e.g., ADV may be initially controlled using a secondary/contingent trajectory with use in a subsequent frame of the stored contingent trajectory upon invalid newly acquired trajectories or the ADV may be initially controlled using primary/nominal trajectory with use in a subsequent frame of the stored nominal trajectory upon invalid newly acquired trajectories];
Lastly, Olson ‘923 teaches controlling the ADV based on the retrieved backup trajectory for the second planning cycle [“TMP 222 [] that is processing trajectories and selecting a trajectory…may move from one operating mode (e.g., nominal mode) to a contingent mode or back-up mode” (paragraph [0097], emphasis added) & “TMP checks the second contingent trajectory for validity…passing it for execution” (paragraph [0104]) & “trajectory selector 330 selects a trajectory, perhaps from trajectory storage 322 [i.e., which includes the stored nominal trajectory and/or contingent trajectory], based on whether it is valid…then sends a message with the proposed trajectory to a drive manager” (paragraph [0074], see also paragraph [0079], i.e., regarding drive manager 402)].
As per Claim 2, Olson ‘923 teaches the method of Claim 1 above.  Further Olson ‘923 teaches wherein the data structure is a linked list, wherein each node of the linked list stores a reference point on the trajectory [“trajectory [] represented by a data structure that defines vectors, paths, vehicle states (position, orientation, velocity, and/or acceleration), commands, etc. to be performed over time, from a start state to a terminus of the trajectory” (paragraph [0037]) & FIG. 12 & “potential trajectory 1204… represented by a number of different states of vehicle…represented by vehicle at states 1202, 1206, 1208, 1210, and 1212 [and c]urrent trajectory 1214…vehicle at state 1216” (paragraph [0142], See also paragraph [0143])].
As per Claim 3, Olson ‘923 teaches the method of Claim 1 above.  Further Olson ‘923 teaches wherein the failure to generate the trajectory during the second planning cycle is due to one or more disruptions in sensor data [“new trajectories [] received within a certain time period or at a certain frequency, a trajectory received outside of that time period or not at all may indicate a failure or issue with one or more systems of the autonomous vehicle” (paragraph [0133]) & FIG. 16].
As per Claim 4, Olson ‘923 teaches the method of Claim 1 above.  Further Olson ‘923 teaches wherein the first planning cycle and the second planning cycle are consecutive planning cycles [“a time interval in which trajectories are [] received, such as every tenth or one hundredth of a second” (paragraph [0134]) & “AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms or so” (paragraph [0040]) & “a newly acquired trajectory may be received before executing the previously received trajectory to its terminus” (paragraph [0039], i.e., consecutive trajectories) (See also paragraphs [0100] – [0104], i.e., next frame)].
As per Claim 5, Olson ‘923 teaches the method of Claim 1 above.  Further Olson ‘923 teaches wherein the ADV is configured to generate a trajectory when each of the first planning cycle and the second planning cycle starts [“trajectory planner AI 212…generates one or more trajectories…over a frame covered by [each] trajectory” (paragraph [0055]) & “trajectories may comprise a timestamp when they are generated” (paragraph [0025]) & “the AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms” (paragraph [0040])].  
As per Claim 9, Olson ‘923 teaches [a] non-transitory machine-readable medium [FIG. 16, i.e., planning system 1640 & “present disclosure can be provided as a computer program product” (paragraph [0223]) & “computer-readable storage medium” (paragraph [0224], see also paragraph [0231], i.e., non-transitory embodiments) having instructions stored therein for operating an autonomous driving vehicle (ADV), [“instructions stored on it” (paragraph [0223])] the instructions, when executed by a processor, causing the processor to perform operations [“instructions…to program any processor…to perform a process or method according to the present exemplary embodiments” (paragraph [0223])] as follows:
First, Olson ‘923 teaches in response to generating a trajectory for the ADV during a first planning cycle, storing the trajectory in a data structure as a backup trajectory [“primary compute unit 202 executes [] a trajectory planner AI 212” (paragraph [0053]) & “trajectory planner AI 212 [] generates one or more trajectories.  A trajectory [] represented by a trajectory data record [and] passed in a trajectory data message.  A trajectory data record [] include[s] a timestamp indicating when the trajectory was created, details…over a frame covered by the trajectory.  For a given frame, the trajectory planner AI 212 [] output [] trajectories to a trajectory manager process (‘TMP’) 222 and [includes] a nominal trajectory and a contingent trajectory to be used…when the TMP 222 determines that it is not to execute the nominal trajectory” (see paragraph [0055], emphasis added) & “the AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms” (paragraph [0040], emphasis added) & “one or more of a primary and/or secondary trajectory received may be stored to be used in a subsequent frame in the event that newly acquired trajectories are not valid…[s]uch trajectories may be referred to as stored trajectories.” (paragraph [0034], emphasis added, i.e. primary and/or secondary trajectory optionally a ‘stored trajectory’ for use in a subsequent frame in the event that newly acquired trajectories are not valid) & “trajectory storage 322” (paragraph [0064])];
Next, Olson ‘923 teaches controlling the ADV based on the trajectory for the first planning cycle [“secondary compute unit 204 executes [the] trajectory manager process (‘TMP’) 222” (paragraph [0053]) & “TMP [222] may evaluate the trajectories for validity…and select one of those trajectories, or one that it has stored…[t]he TMP then outputs a trajectory data message [] to a drive manager” (paragraph [0059], see also paragraph [0079], i.e., regarding drive manager 402) & “if either of the primary or secondary are collision-free and valid, the TMP may select such a trajectory…” (para [0036], emphasis added, i.e. primary and/or secondary trajectory optionally selected and used) & “TMP validates a received nominal trajectory…passing it…for execution” (paragraph [0100]), i.e., trajectory associated with a first planning cycle executed)];
Next, Olson ‘923 teaches detecting that the ADV fails to generate a trajectory during a second planning cycle [“TMP may obtain trajectories for [a] next frame” (paragraph [0100], emphasis added) & “TMP determines that the nominal trajectory is not valid” (paragraph [0102]) & “TMP 222…include[s]…trajectory validators 302…trajectory selector 330” (paragraph [0063]) and FIG. 3 & “trajectory validators 302 [] include…a punctuality validator 312” (paragraph [0064], see also FIG. 11) & “punctuality value [] determined [by] punctuality validator 312” (paragraph [0132]) & “[p]unctuality [] as an indicator of whether various subsystems of the vehicle [] are working properly and within expected boundaries…new trajectories [] received within a certain time period or at a certain frequency, a trajectory received outside of that time period or not at all may indicate a failure or issue with one or more systems of the autonomous vehicle…one or more time periods or limits may be defined” (paragraph [0133], emphasis added) & “missed trajectories” (paragraph [0134])];
Next, Olson ‘923 teaches retrieving the backup trajectory from the data structure, wherein the backup trajectory is used by the ADV in the first planning cycle [“[t]he trajectories stored in trajectory storage 322 may include a nominal trajectory and various contingent trajectories…[a] stored contingent trajectory might be a contingent trajectory from a previous frame that the TMP 222 received and stored” (paragraph [0066], emphasis added, i.e., the stored secondary/contingent trajectory associated with the previous planning cycle) & “TMP may access other trajectories available to it, for example, not necessarily received from the trajectory planner AI 212 in the current time frame, such as a stored secondary trajectory…a stored secondary [] trajectory that is a secondary trajectory from a previous timestamp received and stored (e.g., after verifying), perhaps one that the TMP 222 received and chose not to use, using another trajectory instead” (paragraph [0088]) & “TMP…tries a second contingent trajectory, [] a stored contingent trajectory from a prior frame” (paragraph [0103]) & See also controlling and storing steps, e.g., ADV may be initially controlled using a secondary/contingent trajectory with use in a subsequent frame of the stored contingent trajectory upon invalid newly acquired trajectories or the ADV may be initially controlled using primary/nominal trajectory with use in a subsequent frame of the stored nominal trajectory upon invalid newly acquired trajectories];
Lastly, Olson ‘923 teaches controlling the ADV based on the retrieved backup trajectory for the second planning cycle [“TMP 222 [] that is processing trajectories and selecting a trajectory…may move from one operating mode (e.g., nominal mode) to a contingent mode or back-up mode” (paragraph [0097], emphasis added) & “TMP checks the second contingent trajectory for validity…passing it for execution” (paragraph [0104]) & “trajectory selector 330 selects a trajectory, perhaps from trajectory storage 322 [i.e., which includes the stored nominal trajectory and/or contingent trajectory], based on whether it is valid…then sends a message with the proposed trajectory to a drive manager” (paragraph [0074], see also paragraph [0079], i.e., regarding drive manager 402)].
	As per Claim 10, Olson ‘923 teaches [t]he non-transitory machine-readable medium of Claim 9 above.  Further Olson ‘923 teaches wherein the data structure is a linked list, wherein each node of the linked list stores a reference point on the trajectory [“trajectory [] represented by a data structure that defines vectors, paths, vehicle states (position, orientation, velocity, and/or acceleration), commands, etc. to be performed over time, from a start state to a terminus of the trajectory” (paragraph [0037]) & FIG. 12 & “potential trajectory 1204… represented by a number of different states of vehicle…represented by vehicle at states 1202, 1206, 1208, 1210, and 1212 [and c]urrent trajectory 1214…vehicle at state 1216” (paragraph [0142], See also paragraph [0143])].
As per Claim 11, Olson ‘923 teaches [t]he non-transitory machine-readable medium of Claim 9 above.  Further Olson ‘923 teaches wherein the failure to generate the trajectory during the second planning cycle is due to one or more disruptions in sensor data [“new trajectories [] received within a certain time period or at a certain frequency, a trajectory received outside of that time period or not at all may indicate a failure or issue with one or more systems of the autonomous vehicle” (paragraph [0133]) & FIG. 16].
As per Claim 12, Olson ‘923 teaches [t]he non-transitory machine-readable medium of Claim 9 above.  Further Olson ‘923 teaches wherein the first planning cycle and the second planning cycle are consecutive [“a time interval in which trajectories are [] received, such as every tenth or one hundredth of a second” (paragraph [0134])  & “AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms or so” (paragraph [0040]) & “a newly acquired trajectory may be received before executing the previously received trajectory to its terminus” (paragraph [0039], i.e., consecutive trajectories) (See also paragraphs [0100] – [0104], i.e., next frame)].
As per Claim 13, Olson ‘923 teaches [t]he non-transitory machine-readable medium of Claim 9 above.  Further Olson ‘923 teaches wherein the ADV is configured to generate a trajectory when each of the first planning cycle and the second planning cycle starts [“trajectory planner AI 212…generates one or more trajectories…over a frame covered by [each] trajectory” (paragraph [0055]) & “trajectories may comprise a timestamp when they are generated” (paragraph [0025]) & “the AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms” (paragraph [0040])].
As per Claim 17, Olson ‘923 teaches [a] data processing system [FIG. 16, i.e., planning system 1640], comprising: a processor; and a memory coupled to the processor [“implemented with one or more computers that comprise storage, one or more processor(s), memory” (paragraph [0202])] to store instructions [“memory…computer usable storage medium having stored therein computer software” (paragraph [0207])], which when executed by the processor, cause the processor to perform operations [“instructions…to program any processor…to perform a process or method according to the present exemplary embodiments” (paragraph [0223]) as follows:
First, Olson ‘923 teaches in response to generating a trajectory for the ADV during a first planning cycle, storing the trajectory in a data structure as a backup trajectory [“primary compute unit 202 executes [] a trajectory planner AI 212” (paragraph [0053]) & “trajectory planner AI 212 [] generates one or more trajectories.  A trajectory [] represented by a trajectory data record [and] passed in a trajectory data message.  A trajectory data record [] include[s] a timestamp indicating when the trajectory was created, details…over a frame covered by the trajectory.  For a given frame, the trajectory planner AI 212 [] output [] trajectories to a trajectory manager process (‘TMP’) 222 and [includes] a nominal trajectory and a contingent trajectory to be used…when the TMP 222 determines that it is not to execute the nominal trajectory” (see paragraph [0055], emphasis added) & “the AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms” (paragraph [0040], emphasis added) & “one or more of a primary and/or secondary trajectory received may be stored to be used in a subsequent frame in the event that newly acquired trajectories are not valid…[s]uch trajectories may be referred to as stored trajectories.” (paragraph [0034], emphasis added, i.e. primary and/or secondary trajectory optionally a ‘stored trajectory’ for use in a subsequent frame in the event that newly acquired trajectories are not valid) & “trajectory storage 322” (paragraph [0064])];
Next, Olson ‘923 teaches controlling the ADV based on the trajectory for the first planning cycle [“secondary compute unit 204 executes [the] trajectory manager process (‘TMP’) 222” (paragraph [0053]) & “TMP [222] may evaluate the trajectories for validity…and select one of those trajectories, or one that it has stored…[t]he TMP then outputs a trajectory data message [] to a drive manager” (paragraph [0059], see also paragraph [0079], i.e., regarding drive manager 402) & “if either of the primary or secondary are collision-free and valid, the TMP may select such a trajectory…” (para [0036], emphasis added, i.e. primary and/or secondary trajectory optionally selected and used) & “TMP validates a received nominal trajectory…passing it…for execution” (paragraph [0100]), i.e., trajectory associated with a first planning cycle executed)];
Next, Olson ‘923 teaches detecting that the ADV fails to generate a trajectory during a second planning cycle [“TMP may obtain trajectories for [a] next frame” (paragraph [0100], emphasis added) & “TMP determines that the nominal trajectory is not valid” (paragraph [0102]) & “TMP 222…include[s]…trajectory validators 302…trajectory selector 330” (paragraph [0063]) and FIG. 3 & “trajectory validators 302 [] include…a punctuality validator 312” (paragraph [0064], see also FIG. 11) & “punctuality value [] determined [by] punctuality validator 312” (paragraph [0132]) & “[p]unctuality [] as an indicator of whether various subsystems of the vehicle [] are working properly and within expected boundaries…new trajectories [] received within a certain time period or at a certain frequency, a trajectory received outside of that time period or not at all may indicate a failure or issue with one or more systems of the autonomous vehicle…one or more time periods or limits may be defined” (paragraph [0133], emphasis added) & “missed trajectories” (paragraph [0134])];
Next, Olson ‘923 teaches retrieving the backup trajectory from the data structure, wherein the backup trajectory is used by the ADV in the first planning cycle [“[t]he trajectories stored in trajectory storage 322 may include a nominal trajectory and various contingent trajectories…[a] stored contingent trajectory might be a contingent trajectory from a previous frame that the TMP 222 received and stored” (paragraph [0066], emphasis added, i.e., the stored secondary/contingent trajectory associated with the previous planning cycle) & “TMP may access other trajectories available to it, for example, not necessarily received from the trajectory planner AI 212 in the current time frame, such as a stored secondary trajectory…a stored secondary [] trajectory that is a secondary trajectory from a previous timestamp received and stored (e.g., after verifying), perhaps one that the TMP 222 received and chose not to use, using another trajectory instead” (paragraph [0088]) & “TMP…tries a second contingent trajectory, [] a stored contingent trajectory from a prior frame” (paragraph [0103]) & See also controlling and storing steps, e.g., ADV may be initially controlled using a secondary/contingent trajectory with use in a subsequent frame of the stored contingent trajectory upon invalid newly acquired trajectories or the ADV may be initially controlled using primary/nominal trajectory with use in a subsequent frame of the stored nominal trajectory upon invalid newly acquired trajectories];
Lastly, Olson ‘923 teaches controlling the ADV based on the retrieved backup trajectory for the second planning cycle [“TMP 222 [] that is processing trajectories and selecting a trajectory…may move from one operating mode (e.g., nominal mode) to a contingent mode or back-up mode” (paragraph [0097], emphasis added) & “TMP checks the second contingent trajectory for validity…passing it for execution” (paragraph [0104]) & “trajectory selector 330 selects a trajectory, perhaps from trajectory storage 322 [i.e., which includes the stored nominal trajectory and/or contingent trajectory], based on whether it is valid…then sends a message with the proposed trajectory to a drive manager” (paragraph [0074], see also paragraph [0079], i.e., regarding drive manager 402)].
As per Claim 18, Olson ‘923 teaches the system of Claim 17 above.  Further Olson ‘923 teaches wherein the data structure is a linked list, wherein each node of the linked list stores a reference point on the trajectory [“trajectory [] represented by a data structure that defines vectors, paths, vehicle states (position, orientation, velocity, and/or acceleration), commands, etc. to be performed over time, from a start state to a terminus of the trajectory” (paragraph [0037]) & FIG. 12 & “potential trajectory 1204… represented by a number of different states of vehicle…represented by vehicle at states 1202, 1206, 1208, 1210, and 1212 [and c]urrent trajectory 1214…vehicle at state 1216” (paragraph [0142], See also paragraph [0143])].
  As per Claim 19, Olson ‘923 teaches the system of Claim 17 above.  Further Olson ‘923 teaches wherein the failure to generate the trajectory during the second planning cycle is due to one or more disruptions in sensor data [“new trajectories [] received within a certain time period or at a certain frequency, a trajectory received outside of that time period or not at all may indicate a failure or issue with one or more systems of the autonomous vehicle” (paragraph [0133]) & FIG. 16].
As per Claim 20, Olson ‘923 teaches the system of Claim 17 above.  Further Olson ‘923 teaches wherein the first planning cycle and the second planning cycle are consecutive [“a time interval in which trajectories are [] received, such as every tenth or one hundredth of a second” (paragraph [0134])  & “AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms or so” (paragraph [0040]) & “a newly acquired trajectory may be received before executing the previously received trajectory to its terminus” (paragraph [0039], i.e., consecutive trajectories) (See also paragraphs [0100] – [0104], i.e., next frame)].  


Claim Rejections - 35 USC § 103
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0046923 to Olson et al. (Olson ‘923)
As per Claim 6, Olson ‘923 teaches the method of Claim 1 above.  However, Olson ‘923 does not explicitly disclose wherein controlling the ADV using the retrieved backup trajectory further includes: calculating a current position of the ADV during the second planning cycle relative to the retrieved backup trajectory; and using the current position as a new original starting point with respect to the retrieved backup trajectory.  Regardless, in the context of switching between a current trajectory 1214 and a potential trajectory 1204, Olson ‘923 discloses that “[e]ach state of the vehicle, such as current state 1216 and a potential state 1208 may be defined…by…a position…at a given point in time and space”. (paragraph [0143] & FIG. 12).  Here, “the current location may first be [] determined…at the end of [current] trajectory 1214.  The vehicle may be projected onto the potential trajectory 1204 into a potential state, such as [potential] state 1208.  [Potential] state 1208 may be selected to be the closest location to the current state 1216 of the vehicle on [potential] trajectory 1204.  The potential state 1208 may be determined relative to the current state 1216, to, for example, minimize the distance between the two points.  This may include a geometric evaluation (such as determining a shortest Euclidian distance between the [potential] trajectory 1204 and the [current] state 1216…).” (paragraph [0144])].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olson 923 to include wherein controlling the ADV using the retrieved backup trajectory further includes: calculating a current position of the ADV during the second planning cycle relative to the retrieved backup trajectory; and using the current position as a new original starting point with respect to the retrieved backup trajectory.  Here, substituting a backup trajectory (i.e., a stored contingent trajectory from a previous frame) for the described potential trajectory 1204 leads to expected results (i.e., current position on the current trajectory calculated and used as a starting point with respect to the stored contingent trajectory).  
As per Claim 7, Olson ‘923 as modified teaches the method of Claim 6 above (see §112(b) rejection above).  Further Olson ‘923 teaches wherein the current position of the ADV is calculated using sensor data [FIG. 16 & “sensor data from the LIDAR subsystem 1604, camera subsystem 1606, radar subsystem 1608, and/or sonar subsystem 1610 may be used to estimate location and/or orientation…[the] autonomous vehicle may also include additional sensors, such as an inertial measurement unit (IMU) and/or a GPS unit, for determining a location of the autonomous vehicle in an environment” (paragraph [0197])].
As per Claim 14, Olson ‘923 teaches [t]he non-transitory machine-readable medium of Claim 9 above.  However, Olson ‘923 does not explicitly disclose wherein controlling the ADV using the retrieved backup trajectory further includes: calculating a current position of the ADV during the second planning cycle relative to the retrieved backup trajectory; and using the current position as a new original starting point with respect to the retrieved backup trajectory.  Regardless, in the context of switching between a current trajectory 1214 and a potential trajectory 1204, Olson ‘923 discloses that “[e]ach state of the vehicle, such as current state 1216 and a potential state 1208 may be defined…by…a position…at a given point in time and space”. (paragraph [0143] & FIG. 12).  Here, “the current location may first be [] determined…at the end of [current] trajectory 1214.  The vehicle may be projected onto the potential trajectory 1204 into a potential state, such as [potential] state 1208.  [Potential] state 1208 may be selected to be the closest location to the current state 1216 of the vehicle on [potential] trajectory 1204.  The potential state 1208 may be determined relative to the current state 1216, to, for example, minimize the distance between the two points.  This may include a geometric evaluation (such as determining a shortest Euclidian distance between the [potential] trajectory 1204 and the [current] state 1216…).” (paragraph [0144])].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olson 923 to include wherein controlling the ADV using the retrieved backup trajectory further includes: calculating a current position of the ADV during the second planning cycle relative to the retrieved backup trajectory; and using the current position as a new original starting point with respect to the retrieved backup trajectory.  Here, substituting a backup trajectory (i.e., a stored contingent trajectory from a previous frame) for the described potential trajectory 1204 leads to expected results (i.e., current position on the current trajectory calculated and used as a starting point with respect to the stored contingent trajectory).
As per Claim 15, Olson ‘923 as modified teaches [t]he non-transitory machine-readable medium of Claim 14 above.  Further Olson ‘923 teaches wherein the current position of the ADV is calculated using sensor data [FIG. 16 & “sensor data from the LIDAR subsystem 1604, camera subsystem 1606, radar subsystem 1608, and/or sonar subsystem 1610 may be used to estimate location and/or orientation…[the] autonomous vehicle may also include additional sensors, such as an inertial measurement unit (IMU) and/or a GPS unit, for determining a location of the autonomous vehicle in an environment” (paragraph [0197])].


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0046923 to Olson et al. (Olson ‘923) and further in view of U.S. Patent Application Publication No. 2019/0273909 to Ye et al. (hereinafter Ye ‘909).
As per Claim 8, Olson ‘923 as modified teaches the method of Claim 6 above.
However, Olson ‘923 does not explicitly disclose detecting that the ADV fails to generate a trajectory during a third planning cycle, wherein the third planning cycle and the second planning cycle are consecutive.  Regardless, as established herein, Olson’s ‘923 trajectory planner AI 212 generates numerous consecutive trajectory sets (e.g., “AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms or so” (paragraph [0040]) & “a newly acquired trajectory may be received before executing the previously received trajectory to its terminus” (paragraph [0039], i.e., consecutive trajectories)).  Further, as described herein, Olson ‘923 contemplates a punctuality validator 312 for detecting invalid trajectories (paragraph [0133], e.g., a trajectory not received & paragraph [0134], “missed trajectories”].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olson ‘923 to include detecting that the ADV fails to generate a trajectory during a third planning cycle, wherein the third planning cycle and the second planning cycle are consecutive.  Practically, a malfunction could occur amongst any two planning cycles (e.g., during a 2nd planning cycle while the next 3rd planning cycle is executing, during a 100th planning cycle while the next 101st planning cycle is executing, and/or the like) with predictable results (i.e., malfunction detected if no trajectory is received).  Olson ‘923 outlays a tool (e.g. punctuality validator 312).  One is expected to use known tools according to their known functionalities.  
Further, Olson ‘923 does not explicitly disclose activating a sensor failure handling module to switch the ADV from driving in the world coordinate system to a local coordinate system.  Regardless, Olson ‘923 contemplates that “punctuality may be defined in terms of a number of missed trajectories…accorded to the passage of a time interval in which trajectories are typically received, such as every tenth or on hundredth of a second.” (paragraph [0134]).  More specifically, “[i]n some cases, one missed trajectory may indicate a malfunction…that results in the trajectory being invalid.  In other cases, two or a different number of missed trajectories  may indicate an issue, causing the punctuality test to fail”.  (Id., emphasis added).  In this vein, Ye ‘909 discloses a “movable object 100 having a plurality of onboard sensing systems [including] an inertial measurement unit (IMU) 110, a GPS sensor 120, and/or one or more vision sensors 130” (paragraph [0071]).  Ye ‘909 further discloses that “some sensors may generate absolute measurement data that is provided in terms of a global coordinate system (e.g., position data provided by a GPS sensor….) while other sensors may generate relative measurement data that is provided in terms of a local coordinate system (e.g., relative angular velocity provided by a gyroscope; relative translational acceleration provided by an accelerometer; relative attitude information provided by a vision sensor; relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera) [where] the local coordinate system may be a body coordinate system that is defined relative to the [movable object].”  (paragraph [0062]).  Within this backdrop, Ye ‘909 expresses the need for “a hierarchical voting scheme for determining which sensors to utilize, particularly when one or more sensors are malfunctioning or generating inaccurate data” (paragraphs [0003]-[0004]).  In this vein, Ye ‘909 discloses a “sensing system controller [] configured to process the sensing data from [the] plurality of sensing systems, and select which sensing system(s) and/or data to utilize for determining a state of the movable object.” (paragraph [0066]).  In particular, the sensing system controller “can employ a multi-thread hierarchical decision algorithm to cross-check the validity of the data from the different sensing systems with respect to one another, in order to select which sensors and/or data to utilize” (paragraph [0082] & paragraph [0086], by calculating “deviations between the sensing data acquired by different sensing systems”).  More specifically, Ye’s ‘909 sensing system controller can smoothly switch from one sensing system to another [] depending on the validity of the sensing data [to compensate] for measurement inaccuracies or malfunctions from any single sensing system”. (paragraph [0069].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olson ‘923 to include activating a sensor failure handling module to switch the ADV from driving in the world coordinate system to a local coordinate system.  Here, Olson ‘923 contemplates a system monitor “to monitor states of subsystems within the vehicle and…can override the TMP’s decision as to the trajectory and/or send operational status updates that may inform and modify the TMP’s evaluation of potential trajectories” (paragraph [0028]).  Supplementing the functionality of Olson’s ‘923 system monitor with that of Ye’s sensing system controller leads to expected results.  That is, after a number (e.g., two or a different number) of missed trajectories, the system monitor would select and switch to using one properly functioning sensor (e.g., camera/vision sensor) over another malfunctioning sensor (e.g., GPS) such that accurate sensor data (e.g., local coordinate system data over global coordinate system data) is utilized to control the AV.  Ye’ 909n suggests that its “multi-thread decision-based algorithm can be used to improve the safety of the movable object, by reducing accidents caused by [sensing system] failure or inaccurate sensing data.” (paragraph [0126]).  Olson ‘923 desires “safe” trajectories and “safer operation of an autonomous vehicle” (paragraph [0021] & paragraph [0046]).
As per Claim 16, Olson ‘923 as modified teaches [t]he non-transitory machine-readable medium of Claim 15 above.
However, Olson ‘923 does not explicitly disclose detecting that the ADV fails to generate a trajectory during a third planning cycle, wherein the third planning cycle and the second planning cycle are consecutive.  Regardless, as established herein, Olson’s ‘923 trajectory planner AI 212 generates numerous consecutive trajectory sets (e.g., “AI creates and emits a new primary trajectory and a new secondary trajectory every 100 ms or so” (paragraph [0040]) & “a newly acquired trajectory may be received before executing the previously received trajectory to its terminus” (paragraph [0039], i.e., consecutive trajectories)).  Further, as described herein, Olson ‘923 contemplates a punctuality validator 312 for detecting invalid trajectories (paragraph [0133], e.g., a trajectory not received & paragraph [0134], “missed trajectories”].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olson ‘923 to include detecting that the ADV fails to generate a trajectory during a third planning cycle, wherein the third planning cycle and the second planning cycle are consecutive.  Practically, a malfunction could occur amongst any two planning cycles (e.g., during a 2nd planning cycle while the next 3rd planning cycle is executing, during a 100th planning cycle while the next 101st planning cycle is executing, and/or the like) with predictable results (i.e., malfunction detected if no trajectory is received).  Olson ‘923 outlays a tool (e.g. punctuality validator 312).  One is expected to use known tools according to their known functionalities.  
Further, Olson ‘923 does not explicitly disclose activating a sensor failure handling module to switch the ADV from driving in the world coordinate system to a local coordinate system.  Regardless, Olson ‘923 contemplates that “punctuality may be defined in terms of a number of missed trajectories…accorded to the passage of a time interval in which trajectories are typically received, such as every tenth or on hundredth of a second.” (paragraph [0134]).  More specifically, “[i]n some cases, one missed trajectory may indicate a malfunction…that results in the trajectory being invalid.  In other cases, two or a different number of missed trajectories  may indicate an issue, causing the punctuality test to fail”.  (Id., emphasis added).  In this vein, Ye ‘909 discloses a “movable object 100 having a plurality of onboard sensing systems [including] an inertial measurement unit (IMU) 110, a GPS sensor 120, and/or one or more vision sensors 130” (paragraph [0071]).  Ye ‘909 further discloses that “some sensors may generate absolute measurement data that is provided in terms of a global coordinate system (e.g., position data provided by a GPS sensor….) while other sensors may generate relative measurement data that is provided in terms of a local coordinate system (e.g., relative angular velocity provided by a gyroscope; relative translational acceleration provided by an accelerometer; relative attitude information provided by a vision sensor; relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera) [where] the local coordinate system may be a body coordinate system that is defined relative to the [movable object].”  (paragraph [0062]).  Within this backdrop, Ye ‘909 expresses the need for “a hierarchical voting scheme for determining which sensors to utilize, particularly when one or more sensors are malfunctioning or generating inaccurate data” (paragraphs [0003]-[0004]).  In this vein, Ye ‘909 discloses a “sensing system controller [] configured to process the sensing data from [the] plurality of sensing systems, and select which sensing system(s) and/or data to utilize for determining a state of the movable object.” (paragraph [0066]).  In particular, the sensing system controller “can employ a multi-thread hierarchical decision algorithm to cross-check the validity of the data from the different sensing systems with respect to one another, in order to select which sensors and/or data to utilize” (paragraph [0082] & paragraph [0086], by calculating “deviations between the sensing data acquired by different sensing systems”).  More specifically, Ye’s ‘909 sensing system controller can smoothly switch from one sensing system to another [] depending on the validity of the sensing data [to compensate] for measurement inaccuracies or malfunctions from any single sensing system”. (paragraph [0069].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olson ‘923 to include activating a sensor failure handling module to switch the ADV from driving in the world coordinate system to a local coordinate system.  Here, Olson ‘923 contemplates a system monitor “to monitor states of subsystems within the vehicle and…can override the TMP’s decision as to the trajectory and/or send operational status updates that may inform and modify the TMP’s evaluation of potential trajectories” (paragraph [0028]).  Supplementing the functionality of Olson’s ‘923 system monitor with that of Ye’s sensing system controller leads to expected results.  That is, after a number (e.g., two or a different number) of missed trajectories, the system monitor would select and switch to using one properly functioning sensor (e.g., camera/vision sensor) over another malfunctioning sensor (e.g., GPS) such that accurate sensor data (e.g., local coordinate system data over global coordinate system data) is utilized to control the AV.  Ye’ 909n suggests that its “multi-thread decision-based algorithm can be used to improve the safety of the movable object, by reducing accidents caused by [sensing system] failure or inaccurate sensing data.” (paragraph [0126]).  Olson ‘923 desires “safe” trajectories and “safer operation of an autonomous vehicle” (paragraph [0021] & paragraph [0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant indicates that “some claims are canceled, some claims are amended, and some claims are newly added”. (Applicant’s Response, p. 8, ll. 4-5).  Examiner is unaware of any canceled and/or newly added claims.  
        2 In the previous Office Action, Examiner objected to paragraph [0039] since “Applicant references ‘vehicle 300’ (in two instances) [which] conflicts with “System 300” as introduced in paragraph [0032].”
        3 In the previous Office Action, Examiner found the terminology “abrupt”, in Claims 3, 11 & 19, to be a relative term which rendered the Claims indefinite.